 



EXHIBIT 10.26
BOWNE & CO., INC.

STOCK OPTION AGREEMENT

      This Stock Option Agreement (this “Agreement”) is made as of
                    by Bowne & Co., Inc., a Delaware corporation (the
“Company”), and                     (the “Optionee”), whose address is in care
of Bowne & Co., Inc., pursuant to the 1999 Stock Incentive Plan of the Company
(the “Plan”). The terms of the Plan are incorporated herein by reference, and
terms defined in the Plan have the same meanings in this Agreement unless the
context otherwise requires.

      Option Grant, Number of Underlying Shares and Exercise Price. The Company
hereby awards to Optionee an option (the “Option”) to acquire
                    shares of the Company’s common stock (the “Stock”), at an
exercise price of $           per share (the “Exercise Price”), subject to the
terms and conditions set forth in this Agreement and the Plan. The number of
shares subject to the Option, the exercise price, and other Option terms are
subject to adjustment in accordance with the Plan. The Option is [an incentive
stock option under Section 422 of the Internal Revenue Code to the maximum
extent possible, and any portion that does not so qualify is a non-qualified
stock option] [a non-qualified stock option and not an incentive stock option
under Section 422 of the Internal Revenue Code].

      Dates Exercisable and Termination Date. Optionee may purchase           %
of the aforesaid shares only on or after the                     anniversary of
the date hereof, and the remaining           % of the aforesaid shares only on
or after the                     anniversary of the date hereof (except as
provided below under the caption “Optionee’s Agreement to SERP Modifications”);
provided, however, that the Option will be exercisable immediately upon a Change
in Control. In no event may this Option be exercised after
                    (the “Termination Date”).

      Non-Transferability. The Option shall, during Optionee’s lifetime, be
exercisable only by him or her, and neither it nor any right hereunder shall be
transferable otherwise than by will or the laws of descent and distribution or
be subject to attachment, execution or other similar process. In the event of
any attempt by Optionee to alienate, assign, pledge, hypothecate or otherwise
dispose of this Option or of any other right hereunder, except as provided for
in the Plan, or in the event of any levy or any attachment, execution or similar
process upon the rights or interest hereby conferred, the Committee may
terminate this Option by notice to Optionee and it shall thereupon become null
and void.

      Termination of Employment. If, prior to the Termination Date, Optionee
shall cease to be employed by the Company or a subsidiary thereof, otherwise
than by reason of Retirement (as defined herein), disability or death, the
Option shall remain exercisable until the Termination Date or until the date
three months after the date of cessation of employment, whichever occurs first,
to the extent it was exercisable at the time of cessation of employment,
whereupon the Option shall terminate together with all of Optionee’s rights
hereunder.

      If, prior to the Termination Date, Optionee shall cease to be employed by
the Company or a subsidiary thereof by reason of a Retirement, the Option shall
not be forfeited, but shall remain outstanding until the Termination Date
(except as otherwise limited under the Plan or this Agreement); provided,
however, that any portion of the Option that had not vested and become
exercisable prior to the date of Retirement shall thereafter become exercisable
only at the time as such portion of the Option would have become both vested and
exercisable had the Optionee’s employment not terminated. For purposes of this
Agreement, “Retirement” or “Retired” shall mean a termination of Optionee’s
employment with the Company or a subsidiary after Optionee has attained age 65
or has attained age [55 and five years of service] with the Company and its
subsidiaries, excluding a termination by the Company or a subsidiary for cause
(as determined by the Committee).

      If, prior to the Termination Date, Optionee shall cease to be employed by
the Company or a subsidiary thereof by reason of a disability, the Option shall
remain exercisable until the Termination Date or until the date one year after
the date of cessation of employment, whichever occurs first, to the extent it
was exercisable at the time of cessation of employment, whereupon the Option
shall terminate together with all of Optionee’s rights hereunder. In the event
of the death of Optionee prior to the Termination Date while employed by the





--------------------------------------------------------------------------------



 



Company or any subsidiary thereof, or thereafter in the case of an Option
exercisable after his cessation of employment, each Option held by Optionee may
be exercised at any time or from time to time until the earliest of (i) the
Termination Date, (ii), if Optionee had previously Retired or could have Retired
at the time he died while still employed, until the date three years after the
date of his death, or (iii), if Optionee had not previously Retired and could
not have Retired at the time of his death while still employed, one year after
the date of his death (the effect of this provision is to extend some Options
which otherwise would have terminated three months after Optionee’s date of
cessation of employment). Such option shall be exercisable during the applicable
periods, by the person or persons to whom Optionee’s rights under each Option
shall pass by will or by the applicable laws of descent and distribution or
pursuant to a valid designation of beneficiary filed by Optionee with the
Committee, but such Option shall be exercisable only to the extent, if any, that
Optionee was entitled to exercise it on the date of his death. At the end of
such exercisability period, such Option shall terminate together with all of the
rights of the person entitled to exercise it hereunder.

      Note: Although the Option terms permit it to be exercised more than three
months after death or Retirement and more than one year after termination due to
disability (in case of death following such disability), exercise of the Option
in those circumstances will disqualify it as an incentive stock option. In such
case, the Option will constitute a non-qualified stock option for federal income
tax purposes.

      How to Exercise Option. Subject to the provisions of the Plan, this Option
may be exercised by written notice to the Company stating the number of shares
with respect to which it is being exercised and (i) accompanied by payment of
the Option Price by certified or bank cashier’s check payable to the order of
the Company in New York Clearing House funds, or (ii) if acceptable to the
Committee, by surrender or delivery to the Company of shares of its Stock with a
fair market value (as defined in the Plan) equal to or less than the Option
Price or through a written election of Optionee to have shares of Stock with
fair market value (as defined in the Plan) equal to or less than the Option
Price withheld from the shares Optionee would otherwise receive, plus delivery
of a certified or bank cashier’s check for any difference. As soon as
practicable after receipt of such notice and payment, the Company shall, without
transfer or issue tax or other incidental expense to Optionee, deliver to
Optionee at the offices of the Company or such other place as may be mutually
acceptable or, at the election of the Company, by first-class insured mail
addressed to Optionee at his or her address shown in the employment records of
the Company or at the location at which Optionee is employed by the Company or a
subsidiary, a certificate or certificates for previously unissued shares or
reacquired shares of its Stock, as the Company may elect.

      Legal Compliance. The Company may postpone the time of delivery of
certificates of its Stock for such additional time as the Company shall deem
necessary or desirable to enable it to comply with the registration requirements
of the Securities Act of 1933 or the Securities Exchange Act of 1934 or any
Rules or Regulations of the Securities and Exchange Commission promulgated
thereunder or the requirements of other applicable laws, including state laws
relating to authorization, issuance or sale of securities.

      If Optionee fails to accept delivery of the shares of Stock of the Company
upon tender of delivery thereof, his or her right to exercise this Option with
respect to such undelivered shares may be terminated.

      [If an Incentive StockOption: Optionee to Notify Company of Disposition of
Shares. Optionee agrees to notify the Company in writing, within 30 days, of any
disposition (whether by sale, exchange, gift or otherwise) of shares of Stock
acquired by Optionee pursuant to the exercise of this Option, which occurs
within two years from the date of the granting of this Option or within one year
of the transfer of such shares to Optionee; provided, however, that this notice
obligation will not apply to any portion of the Option that, at the time of
exercise, is a non-qualified stock option and not an incentive stock option.]

2



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be
executed by an officer of the Company thereunto duly authorized and Optionee has
executed this Agreement, as of the                     .



  BOWNE & CO., INC.



  By: 

 

--------------------------------------------------------------------------------

  Officer of the Company     Optionee:



 

--------------------------------------------------------------------------------

  Optionee Name

3